          Case 1:19-cr-00254-ALC Document 70 Filed 11/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                     ECF CASE

                    v.                        NOTICE OF APPEARANCE AND REQUEST
                                              FOR ELECTRONIC NOTIFICATION
 REGINALD FOWLER, et al.,
                                              19 Cr. 254 (ALC)
                              Defendants.



TO:    Clerk of Court
       United States District Court
       Southern District of New York

       The undersigned attorney respectfully requests the Clerk to note her appearance in this case

and to add her as a Filing User to whom Notices of Electronic Filing will be transmitted.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney for the
                                                     Southern District of New York



                                                     by: _______________________
                                                         Jessica Greenwood
                                                         Assistant United States Attorney
                                                         (212) 637-1090
